USCA11 Case: 20-12841     Date Filed: 07/23/2021   Page: 1 of 14



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-12841
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:20-cr-20046-KMM-1


UNITED STATES OF AMERICA,

                                                              Plaintiff - Appellee,

                                     versus

RUTH DIAZ-BURGOS,

                                                            Defendant - Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (July 23, 2021)

Before ROSENBAUM, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:

      Ruth Diaz-Burgos appeals her convictions for conspiracy to possess with

intent to distribute and possession with intent to distribute 500 grams or more of
         USCA11 Case: 20-12841       Date Filed: 07/23/2021   Page: 2 of 14



methamphetamine. She contends that the district court committed plain error during

her plea colloquy by eliciting admissions of guilt from her before informing her of

her rights and failing to advise her of essential information required by Rule 11(b)

of the Federal Rules of Criminal Procedure. After careful review, we affirm.

                                         I.

      In January 2020, Diaz-Burgos was indicted for conspiracy to possess with

intent to distribute and possession with intent to distribute 500 grams or more of a

mixture or substance containing methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(viii), and 846. She pled guilty to both counts without the

benefit of a plea agreement at a change-of-plea hearing in March 2020.

      At the plea hearing, which was conducted through an interpreter, the district

court confirmed Diaz-Burgos’s intent to plead guilty and then proceeded directly

with questioning her about the nature of the charges. Specifically, the court stated,

“Count 1 is that you agreed with others to possess with intent to distribute

methamphetamine – Is that what you did? – between December 2019 and January

17, 2020?” Diaz-Burgos replied, “Yes.” The court noticed a hesitation in her

response, so it repeated the question and again she answered in the affirmative. The

court then asked, “And on January 17, Count 2 says, you knowingly and

intentionally possessed with intent to distribute 500 grams or more of




                                         2
         USCA11 Case: 20-12841       Date Filed: 07/23/2021   Page: 3 of 14



methamphetamine, the same amount as Count 1. Did you do that?” Diaz-Burgos

replied, “Yes.”

      The district court then had the government read a written factual proffer

detailing Diaz-Burgos’s involvement in the offenses. According to the proffer, in

January 2020, a narcotics supplier contacted a confidential source regarding the

transport of approximately 21 kilograms of methamphetamine from Atlanta to

Miami. The supplier then spoke with Diaz-Burgos, who, several days later, drove

to the meeting location with a duffel bag containing the methamphetamine. When

she arrived, she parked next to the confidential source and an undercover officer. At

Diaz-Burgos’s direction, the confidential source removed the duffel bag containing

the methamphetamine and placed it in the undercover officer’s car. The undercover

officer asked Diaz-Burgos if the methamphetamine was “liquid or crystal,” and she

responded that it was crystal and of very good quality. This interaction was caught

on video and audio from the undercover officer’s car. The confidential source then

gave Diaz-Burgos a duffel bag containing sham money for the methamphetamine.

Shortly thereafter, she was arrested and, after waiving her Miranda rights, admitted

to transporting methamphetamine from Atlanta to Miami.

      The district court asked Diaz-Burgos if she agreed with everything in the

proffer, and she responded, “Not with everything.” After a brief exchange, the court

engaged in the following discussion with Diaz-Burgos:


                                         3
         USCA11 Case: 20-12841      Date Filed: 07/23/2021   Page: 4 of 14



      THE COURT: What did you do that was wrong on January 17 and
      before that in this conspiracy? What did you do that was wrong? Did
      you participate in a drug conspiracy?

      DEFENDANT: Yes.

      THE COURT: Did you possess drugs?

      DEFENDANT: Yes.

      THE COURT: Did you know they were drugs?

      DEFENDANT: Yes.

      THE COURT: Why did you do it?

      DEFENDANT: Because I needed the money.

 Attempting to narrow down her disagreement with the factual proffer, the court

briefly recessed the hearing to permit her to go over the factual proffer with the

interpreter and underline any facts she disagreed with and to speak with defense

counsel. When the hearing resumed, defense counsel represented that Diaz-Burgos

was “in full agreement with the Factual Proffer.”

      The district court then turned to the consequences of pleading guilty,

including the rights Diaz-Burgos would be waiving. The court advised her that

      [w]hen you plead guilty, it means there’s no trial, no appeal, no
      witnesses. You’re no longer presumed innocent. The prosecutor
      doesn’t have to prove his accusation against you. He doesn’t have to
      prove what’s in the Factual Proffer. He would probably present
      witnesses, but because you’re pleading guilty, they will not be
      questioned. Your lawyer will not cross-examine them. You will not
      present any witnesses. The case will be over and done with with the
      sentence.
                                         4
          USCA11 Case: 20-12841       Date Filed: 07/23/2021    Page: 5 of 14




“In other words,” the court continued, “you give up the right to remain silent, the

right to testify, the right to be presumed innocent, [and] the right to require the

prosecutor to prove his accusations beyond a reasonable doubt in front of a jury,” as

well as additional collateral consequences. Diaz-Burgos stated that she understood

these consequences. The court also advised her of the minimum and maximum

statutory penalties (10 years and life imprisonment, respectively), that the

Sentencing Guidelines were “give or take 15 years’ imprisonment,” and that she may

be eligible to be sentenced below the mandatory minimum based on the “safety

valve.” Diaz-Burgos said she understood all of that and still wished to plead guilty.

The court reiterated that she was giving up “the right to be presumed innocent, the

right to require the prosecutor to prove his accusation, the right to testify, the right

to remain silent, everything,” and that the only issue left would be her sentence, and

she said she understood.

      Next, the district court turned to whether Diaz-Burgos was competent to plead

guilty and whether she had been coerced in any way. In response to the court’s

questions, Diaz-Burgos stated that she had been diagnosed with bipolar disorder and

other conditions she was not able to name, that she had received psychiatric

treatment and was currently taking medication, but that she understood the

proceedings and was there to plead guilty because it was in her own best interest.

She further stated that she had sufficient time to speak with her attorney and was
                                           5
          USCA11 Case: 20-12841        Date Filed: 07/23/2021    Page: 6 of 14



satisfied with his representation, and that she had not been coerced to plead guilty or

promised anything for pleading guilty. Defense counsel advised that, in his opinion,

Diaz-Burgos was competent to enter the plea and that she did so freely and

voluntarily. Satisfied with these responses, the district court accepted the guilty plea.

      The district court sentenced Diaz-Burgos to a total of 90 months of

imprisonment, below the ordinary statutory minimum of 10 years because of the

safety valve, see 18 U.S.C. § 3553(f). After sentencing, Diaz-Burgos filed a motion

to appoint appellate counsel, which was construed as a notice of appeal. In the

motion, she wrote that she still did not understand the process that led to her

conviction because her plea counsel had been ineffective, that she had “been accused

of a crime that I do not understand” because she was “like a bystander” but had been

sentenced as if “I was the one committing the felony,” and that the court failed to

take into account her mental illness and medications that impaired her

consciousness. After a hearing, the district court appointed substitute counsel for

this appeal.

                                           II.

      Diaz-Burgos contends that the plea colloquy was fatally defective because the

district court “blatantly violated” Rule 11(b)(1) by eliciting admissions of guilt

before informing her of her rights and failing to advise her of essential information

required by that rule. She maintains that her guilty plea was unknowing and


                                           6
          USCA11 Case: 20-12841       Date Filed: 07/23/2021    Page: 7 of 14



involuntary as a result, particularly when viewed against other aspects of the record,

such as her confusion regarding the factual proffer, her single-word responses, the

language barrier between her and her attorney, and her post-sentencing letter

alleging ineffective assistance and confusion about the proceedings.

                                          A.

      Because Diaz-Burgos raises these arguments for the first time on appeal, we

review them for plain error only. United States v. Moriarty, 429 F.3d 1012, 1019

(11th Cir. 2005). To establish plain error, a defendant must show (1) an error, (2)

that is plain, and (3) that affects substantial rights. Id. An error generally is not

“plain” unless either “the explicit language of a statute or rule” or “precedent from

the Supreme Court or this Court” specifically resolves the issue. United States v.

Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003). And to establish that her

substantial rights were affected, Diaz-Burgos “must show a reasonable probability

that, but for the error, [s]he would not have entered the plea.” United States v. Bates,

960 F.3d 1278, 1296 (11th Cir. 2020) (quotation marks omitted).

      To ensure that guilty pleas are knowing and voluntary, and therefore

constitutionally valid, “Rule 11(b) sets out procedures that district courts must

follow when accepting guilty pleas.” United States v. Presendieu, 880 F.3d 1228,

1238 (11th Cir. 2018); see McCarthy v. United States, 394 U.S. 459, 466 (1969).

“These procedures are designed to address the three ‘core objectives’ necessary for


                                           7
          USCA11 Case: 20-12841        Date Filed: 07/23/2021     Page: 8 of 14



a knowing and voluntary guilty plea: (1) that the defendant enters [her] plea free

from coercion, (2) that [s]he understands the nature of the charges, and (3) that [s]he

understands the consequences of [her] plea.” Presendieu, 880 F.3d at 1238.

      Regarding the first core objective, Rule 11(b)(2) provides that the district

court must “determine that the plea is voluntary and did not result from force, threats,

or promises (other than promises in a plea agreement).” Fed. R. Crim. P. 11(b)(2).

      Regarding the second core principle, the district court must “inform the

defendant of, and determine that the defendant understands,” “the nature of each

charge to which the defendant is pleading.” Rule 11(b)(1)(G). There is no exact

formula for determining whether the court adequately informed the defendant of the

nature of the charges. Presendieu, 880 F.3d at 1238. The court is not necessarily

required to list out each element of the offense. Id. The adequacy of a plea colloquy

depends “on the complexity of the charges and the defendant’s intelligence and

sophistication.” Id.

      Regarding the third core principle, the district court must inform the defendant

of, and determine that she understands, her right to a jury trial and various trial rights,

the waiver of those rights if the court accepts a guilty plea, and various matters

related to sentencing and other penalties, including statutory minimums or

maximums, the Sentencing Guidelines and the 18 U.S.C. § 3553(a) factors,

forfeiture, restitution, and special assessments. See Rule 11(b)(1)(B)–(F), (H)–(M).


                                            8
         USCA11 Case: 20-12841       Date Filed: 07/23/2021    Page: 9 of 14



The defendant’s trial rights include the right to be represented by counsel and “the

right at trial to confront and cross-examine adverse witnesses, to be protected from

compelled self-incrimination, to testify and present evidence, and to compel the

attendance of witnesses.” See Rule 11(b)(1)(D)–(E). The district court also must

explain that the defendant can be prosecuted for perjury for testifying falsely under

oath. See Rule 11(b)(1)(A).

      Although the requirements of Rule 11 are “mandatory,” not “aspirational,”

our evaluation of the adequacy of a plea colloquy is governed by “matters of

substance, not form.” United States v. Monroe, 353 F.3d 1346, 1351 (11th Cir.

2003). The district court is not required to follow Rule 11 verbatim, id., and we will

uphold “plea colloquies that fail to address an item expressly required by Rule 11 so

long as the overall plea colloquy adequately addresses the[] three core concerns”

outlined above, id. at 1354. While complete or near complete failures to address a

core concern are reversible error, a “slip up,” in which the district court forgets to

explicitly cover an item in Rule 11, but otherwise addresses the core concerns, will

not be a basis for remand. See id. at 1355-56.

                                         B.

      Here, the district court did not plainly err in accepting Diaz-Burgos’s guilty

plea. Our review of the plea colloquy shows that the court, although it did not




                                          9
           USCA11 Case: 20-12841            Date Filed: 07/23/2021        Page: 10 of 14



comply with all the technical requirements of Rule 11(b), adequately addressed the

three core concerns and ensured that her plea was knowing and voluntary.

       First, Diaz-Burgos objects that the district court elicited incriminating

statements from her before informing her of her rights, such as the right to remain

silent. But nothing in Rule 11(b) mandates that the court proceed in a particular

order. Rather, the rule simply requires the court to address various matters “[b]efore

the court accepts a plea of guilty.” See Rule 11(b)(1), (2). Nor does she point to any

statute or precedential decision that supports her argument.1 In fact, in Moriarty we

suggested that it would be “preferabl[e] at the outset” for the court to inquire of the

defendant how she is pleading to each count of the indictment. Moriarty, 429 F.3d

at 1019. As a result, she cannot establish that any error in the court’s sequencing of

the hearing was “plain.” See Lejarde-Rada, 319 F.3d at 1291.

       Second, the district court ensured that the guilty plea was voluntary and free

from coercion. See Presendieu, 880 F.3d at 1238. In response to the court’s

questions, Diaz-Burgos stated that she had sufficient time to speak with her attorney,

that she was satisfied with his representation, and that she had decided to plead guilty

because she was in fact guilty and it was in her own best interest, not because of any


       1
          Instead, Diaz-Burgos repeatedly references the Benchbook for U.S. District Court Judges
published by the Federal Judicial Center. But, as she acknowledges, the Benchbook is merely a
“guide” for judges that “incorporates constitutional, statutory, and rule requirements” and “reflects
common practice.” See Appellant’s Initial Br. at 12 & n.3. It does not independently create legal
rules that could be used to establish plain error, even if we agree with her as a practical matter that
district courts should hew closely to the Benchbook’s guidance.
                                                  10
         USCA11 Case: 20-12841      Date Filed: 07/23/2021   Page: 11 of 14



promises or coercion. Defense counsel also confirmed that, in his opinion, Diaz-

Burgos entered the guilty plea freely and voluntarily.

      Third, the district court adequately informed Diaz-Burgos of the nature of the

charges. See id. While the court did not list the elements of the offense or read

directly from the indictment, the crimes were not complex, and the colloquy

otherwise shows that Diaz-Burgos well understood the nature of the two charges

against her. The court informed her that “Count 1 is that you agreed with others to

possess with intent to distribute methamphetamine . . . between December 2019 and

January 17, 2020” and that “on January 17, Count 2 says, you knowingly and

intentionally possessed with intent to distribute 500 grams or more of

methamphetamine, the same amount as Count 1.” She indicated that she understood.

The court also specifically asked her if she “participate[d] in a drug conspiracy,”

“possess[ed] drugs,” and “kn[ew] they were drugs,” and she said “Yes” to each. And

she expressly agreed to a detailed factual proffer that was more than sufficient to

prove she conspired to possess with intent to distribute and possessed with intent to

distribute more than 500 grams of methamphetamine. See id. at 1241 (“[T]he

detailed nature of the seven-page factual proffer accompanying Presendieu’s written

plea agreement and his express assent to that proffer show that Presendieu well

understood the nature of the two charges against him.”).




                                         11
         USCA11 Case: 20-12841       Date Filed: 07/23/2021    Page: 12 of 14



      Moreover, nothing in the record indicates that Diaz-Burgos lacked the

intelligence and sophistication necessary to understand her charges. See id. at 1238.

Despite language barriers between Diaz-Burgos and her attorney and the court, an

interpreter was present during the plea colloquy. And while she suffers from mental

illnesses, she expressly told the court that she was able to understand the

proceedings, and the record confirms as much. For instance, after the government

read the factual proffer, she initially stated that she did not agree “with everything”

in it, demonstrating her understanding of the specific facts alleged and her

engagement with the proceedings. The court then gave her the opportunity to review

the factual proffer in detail with an interpreter and to speak with her attorney, after

which her attorney stated that she was “in full agreement with the Factual Proffer.”

      Fourth, the district court substantially covered the rights Diaz-Burgos would

be waiving by pleading guilty and the sentencing consequences of her guilty plea.

The court advised her that “[w]hen you plead guilty, it means there’s no trial, no

appeal, no witnesses,” and then twice stated that she would be giving up the right to

remain silent, the right to testify, the right to be presumed innocent, and the right to

require the prosecutor to prove his accusations beyond a reasonable doubt before a

jury. Diaz-Burgos stated that she understood and did not express any confusion

about these rights.    The court also addressed the mandatory minimums and

maximums, the possibility of safety-valve relief, and the Sentencing Guidelines.


                                          12
           USCA11 Case: 20-12841           Date Filed: 07/23/2021        Page: 13 of 14



While the court omitted certain information required by Rule 112 and could have

been clearer about the matters it did cover, the court’s violations of Rule 11 did not

“result[] in a total or almost total failure to address a Rule 11 core concern.” Monroe,

353 F.3d at 1355; see Moriarty, 429 F.3d at 1020 n.5 (upholding a plea colloquy

where the court “touched on the right to a jury trial, the right to confront and cross-

examine witnesses, and the right to compel attendance of witnesses,” and the

defendant did not express confusion about his rights during the colloquy).

       Finally, Diaz-Burgos has not even attempted to show, and nothing in the

records suggests, that “[s]he would not have entered the plea” if the district court

had informed her of all the information required by Rule 11. Bates, 960 F.3d at

1296. Her arguments in her reply brief, relying on her post-sentencing letter to the

court, come too late. See Nat’l Mining Ass’n v. United Steel Workers, 985 F.3d 1309,

1326 n.15 (11th Cir. 2021) (“[W]e do not consider arguments fairly raised for the

first time in reply briefs.”). In any case, her post-sentencing letter primarily asserts

ineffective assistance of plea counsel, which is better addressed on collateral review,

and her belief that the sentence was unreasonable. And her general assertions of

confusion alone are not sufficient to overcome the “strong presumption that the




       2
         In particular, the district court failed to advise Diaz-Burgos of her rights to persist in a
plea of not guilty and to be represented by counsel, appointed if necessary, the government’s right
to prosecute false statements for perjury, the maximum penalties as they related to a term of
supervised release, and the court’s obligation to impose a special assessment.
                                                 13
         USCA11 Case: 20-12841        Date Filed: 07/23/2021    Page: 14 of 14



statements made during the plea colloquy are true,” United States v. Medlock, 12

F.3d 185, 187 (11th Cir. 1994), particularly her statement that she was pleading

guilty because it was in her best interest and her express assent to the detailed factual

proffer demonstrating her guilt.

      For these reasons, we affirm Diaz-Burgos’s convictions.

      AFFIRMED.




                                           14